ORIGINAL                                                              09/25/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 07-0011


                                        PR 07-0011                         FILED
                                                                          SEP 2 5 2020
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
 IN THE MATTER OF CALLING A RETIRED
                                                                     ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The judges of the Eighth Judicial District of the State of Montana have requested
the assistance of retired District Judge Karen S. Townsend to assist with cases as needed
on the civil court and the criminal court calendars in Department A,currently occupied by
District Court Judge Gregory G. Pinski.
       Judge Townsend has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103, MCA, has
advised that she is agreeable to assisting the Eighth Judicial District Court with the
above-listed matters.
      IT IS HEREBY ORDERED:
       1. The Honorable Karen S. Townsend, retired District Judge, is hereby called to
active service in the District Court of the Eighth Judicial District of the State of Montana,
to conduct all proceedings required by law as needed on the civil court and criminal court
calendars in Department A.
      2. Judge Townsend may assume judicial authority over all cases as requested by the
District Court Judges ofthe Eighth Judicial District from October 1 through November 30,
2020. She shall have full authority to conduct all proceedings, including final orders or
dispositions in matters over which she presides.
      3. For all active service, Judge Townsend shall be paid the salary compensation to
which she is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
      A copy ofthis Order shall be filed with the District Court Clerk of Cascade County,
with the request that this Order be publicly posted for all counsel of record in all cases
scheduled on the civil court and criminal court calendars on which she will preside.
      A copy of this Order shall be provided to the District Court Judges of the Eighth
Judicial District, the Honorable Karen S. Townsend, Beth McLaughlin, Supreme Court
Administrator, and Cathy Pennie, Office of the Supreme Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
                          41t.,
      DATED this Z.        Cray of September, 2020.



                                                              Chief Justice




                                            2